         Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 1 of 29



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                             §
                                                   §
ELISA CASTROLUGO                                   §       CASE NO. 19-36089
                                                   §       CHAPTER 7
                                                   §
         DEBTOR(S)                                 §       JUDGE EDUARDO V. RODRIGUEZ

    CHAPTER 7 TRUSTEE’S APPLICATION TO EMPLOY BK GLOBAL REAL ESTATE
  SERVICES PURSUANT TO 11 U.S.C. §§ 327 AND 328 (a) TO LIST REAL PROPERTY FOR
                                      SALE


         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
         OPPOSE THIS MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
         PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
         AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY OF THE MOVING
         PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
         DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
         MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
         THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
         OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
         ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
         MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION
         AT THE HEARING.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


 Due to the cost of mailing, copies of the exhibits referred to herein are not included with the physical
  copy of this motion served on parties-in-interest. If you desire a copy of the exhibits, please email
                    mmyers@rossbanks.com and an electronic copy will be provided.
         Randy W. Williams, chapter 7 Trustee of the above captioned estate (the “Trustee”) files this

Application to Employ BK Global Real Estate Services Pursuant to 11 U.S.C. § 327 to List Real Property

for Sale (the “Application”) and states as follows:

                                          RELIEF REQUESTED

         1.      The Trustee seeks and order to employ BK Global Real Estate Services (“BK Global”) to

list for sale of the Real Property (as more specifically identified below).

                                      RELEVANT BACKGROUND
         Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 2 of 29



        2.        Randy Williams is the duly qualified and acting chapter 7 Trustee of the bankruptcy estate

of Elisa Castrolugo.

        3.       An asset of the bankruptcy estate is real property located at 1342 Nashua St. Houston, TX

77008, and which is further described as follows:

        Parcel Number: 0391260000137, Tax ID: 039-126-000-0137
        City/Municipality/Township: CITY OF HOUSTON, Census Tract: 482015112.002023
        Carrier Route: C015, Abbreviated Description: DIST:061 CITY/MUNI/TWP:CITY OF
        HOUSTON LT 986 HOUSTON HEIGHTS ANNEX MAP REF:MAP 5259D

        4.       The Debtor(s) listed the Real Property on their schedules as having a value of $413,180.00.

See Dkt. No. 16, Schedule A/B.

        5.       The Debtor(s) listed the following encumbrances (the “Secured Claims”) on the Real

Property:

        a.       First Mortgage: Mr. Cooper in the amount of $385,089.00. See Dkt No. 10, Schedule D.

        6.       The Debtor(s) have not declared the Real Property as exempt. See Dkt. No. 10, Schedule

C.

        7.       Based upon the scheduled value and Secured Claims related to the Real Property provided

by the Debtor(s), there is no equity in the Real Property.

                                   BASIS FOR RELIEF REQUESTED

        8.       The Handbook for Chapter 7 Trustees published by the Executive Office of the United

States Trustee, states on pages 4 – 14 under Section 9 “Sales of Assets” (a) General Standards “A trustee

may sell assets only if the sale will result in a meaningful distribution to creditors. The Section further

states “the Trustee may seek a “carve-out” from the sale of the property at issue if the “carve-out” will result

in a meaningful distribution to creditors. Further, the Section states “The trustee must also consider whether

the cost of administration or tax consequences of any sale would significantly erode or exhaust the estate’s

equity interest in the asset.”
         Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 3 of 29



        9.        BK Global has expertise and experience in assisting trustees in facilitating the sale of real

property for the benefit of creditors. BK Global proposes to provide the following services (the “Services”)

to the Trustee:

        a) List the Real Property for sale to obtain offers for the Trustee, whereby if the Trustee accepts
           an offer, the Real Property may be sold pursuant to 11 U.S.C. § 363;

        b) Obtain the release and waiver of all secured claims against the estate with respect to the Real
           Property (including any deficiency claims resulting from the proposed sale) as applicable;

        c) Establish a meaningful carve out for the benefit of allowed unsecured creditors of the
           Debtor(s)’ estate and the payment of administrative claims of the Estate including, but not
           limited to, (a) a six percent (6%) real estate brokerage commission (and reimbursement of any
           out-of-pocket expenses) to BK Global and any associated real estate professional(s); (b)
           statutory compensation for the Trustee; and (c) and other administrative claims by other
           professionals employed by the Trustee (collectively “Administrative Costs”), all to be paid
           from the proceeds of the sale;

        d) Make certain the amount of the carve out is clearly set out in the motion to sell the Real Property
           pursuant to 11 U.S.C. § 363;

        e) Assist with the coordination of the sale and closing transaction of the Real Property.

        10.       A separate motion to approve the sale of the Real Property will be filed seeking the

approval of the settlement terms and conditions of the subject purchase and sale transaction including the

following:

        a) a carve out from the sale proceeds of the Real Property for the payment of title services and
           closing costs;

        b) a carve out from the sale proceeds of Administrative Costs ;

        c) a carve out from the sale proceeds of an amount that will result in a meaningful distribution to
           the estate for the benefit of unsecured creditors of the bankruptcy estate.

        11.       The Trustee believes that the highest and best value for the Real Property will be generated

through a sale in which the Real Property is widely marketed to the public and offered at the highest price

that the market will bear.

        12.       The Trustee submits that the terms of employment and compensation as set out in this

application and the listing agreement, attached as Exhibits A and B, are reasonable in light of the extensive
           Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 4 of 29



experience of BK Global and any associated real estate professional, and the nature of the services they

provide.

        13.      The terms of the listing agreement and this Application provide that BK Global and listing

agent are only entitled to payment if and when (a) a motion to approve the sale is granted and (b) the sale

of the Real Property closes, in which event BK Global and listing agent will receive a six percent (6%) real

estate brokerage commission and obtain reimbursement of any out-of-pocket expenses. Therefore, BK

Global will not be entitled to any fees if the Court does not grant the motion to approve the sale of the Real

Property.

        14.      In no event will the bankruptcy estate have any obligation to pay BK Global or any

associated real estate professional(s) for their services, or to pay for the customary title services and closing

costs if the subject transaction does not close.

        15.      BK Global attested that it is a disinterested person within the meaning of Section 101(14)

of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 and 2016(a). Attached hereto as

Exhibits C and D is an Affidavit of Disinterestedness of BK Global. BK Global also attests, pursuant to

Bankruptcy Rule 2016, that it shall not split or share its fee with any individual or entity other than listing

agent or a buyer’s agent, if applicable.

        WHEREFORE, based upon the foregoing, the Chapter 7 Trustee seeks the Court’s authority to

retain BK Global in this case and requests that the Court approve the retention of BK Global on the terms,

including but not limited to compensation arrangement, set forth in the listing agreement and this

application, pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code; and for such other and

further relief as the Court determines is appropriate.

                                                            Respectfully submitted,

                                                            /s/ Randy W. Williams by permission MDM
                                                            Randy W. Williams, Trustee
                                                            7924 Broadway, Ste 104
                                                            Pearland, Texas 77581
                                                            (281) 884-9262
                                                            rww@bymanlaw.com
              Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 5 of 29



                                                                                   CHAPTER 7 TRUSTEE

             /s/ Marc Douglas Myers
             ___________________________
             Marc Douglas Myers
             Ross, Banks, May, Cron & Cavin, P.C.
             SBN 00797133
             7700 San Felipe, Suite 550
             Houston, Texas 77063
             (713) 626-1200; (713) 623-6014 fax
             mmyers@rossbanks.com
             COUNSEL FOR THE TRUSTEE

                                                   CERTIFICATE OF SERVICE
        I hereby certify that on December 13, 2019, a true and correct copy of the foregoing was sent via
regular US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US
Trustee, all creditors and all persons requesting notice as set forth below unless otherwise served by the
CM-ECF system.
                                                                       /s/ Marc Douglas Myers
                                                                       ___________________________
                                                                       Marc Douglas Myers
Nationstar Mortgage LLC d/b/a Mr. Cooper            Nelnet                                     7924 Broadway, Suite 104
c/o Corporation Service Company Registered Agent    P.O. Box 2970                              Pearland, TX 77581-7933
211 E. 7th Street, Suite 620                        Omaha, NE 68103-2970
Austin, Texas 78701
                                                    Netflix
Nationstar Mortgage LLC d/b/a Mr. Cooper            100 Winchester Circle
8950 Cypress Waters Blvd                            Los Gatos, CA 95032-1815
Coppell, TX 75019
                                                    Reliant
Adobe                                               P.O. Box 3765
345 Park Avenue                                     Houston, TX 77253-3765
San Jose, CA 95110-2704
                                                    The New York Times
American Express Blue Cash                          620 Eighth Avenue
P.O. Box 650448                                     New York, NY 10018-1604
Dallas, TX 75265-0448
                                                    US Trustee
CenterPoint Energy                                  Office of the US Trustee
P.O. Box 4980                                       515 Rusk Ave
Houston, TX 77210-4980                              Ste 3516
                                                    Houston, TX 77002-2604
Chase Sapphire
P.O. Box 6294                                       USAA
Carol Stream, IL 60197-6294                         9800 Fredericksburg Rd
                                                    San Antonio, TX 78288-0002
Chase United Explorer MileagePlus
P.O. Box 6294                                       USAA-NSM
Carol Stream, IL 60197-6294                         P.O. Box 650660
                                                    Dallas, TX 75265-0660
City of Houston
P.O. Box 1560                                       Verizon Wireless
Houston, TX 77251-1560                              Bankruptcy Administration
                                                    500 Technology Drive
Discover it Card                                    Suite 550
P.O. Box 6103                                       Weldon Spring, MO 63304-2225
Carol Stream, IL 60197-6103
                                                    Vonage
Firstmark Services                                  Legal Department
P.O. Box 2977                                       23 Main Street
Omaha, NE 68103-2977                                Holmdel, NJ 07733-2136

Gabrielle Strout                                    Wall Street Journal
Nan and Company Properties                          1211 Avenue of the Americas
2200 Post Oak Blvd.                                 New York, NY 10036-8711
Suite 1475
Houston, TX 77056-4707                              Elisa Castrolugo
                                                    12003 Oak Cluster East
Microsoft Office                                    Magnolia, TX 77354-4978
One Microsoft Way
Redmond, WA 98052-8300                              Randy W Williams
         Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 6 of 29



                           BK Global Real Estate Brokerage Listing Agreement


        This Real Estate Brokerage Listing Agreement (“Agreement”) is between Randy Williams

(“TRUSTEE”) and BK Global Real Estate Services LLC (“BROKER”)


        Authority to Sell Property: Trustee gives Broker the right to be the EXCLUSIVE BROKER in the sale

of the real and personal property (collectively “Property”) described below:


        Parcel Number: 0391260000137, Tax ID: 039-126-000-0137
        City/Municipality/Township: CITY OF HOUSTON, Census Tract: 482015112.002023
        Carrier Route: C015, Abbreviated Description: DIST:061 CITY/MUNI/TWP:CITY OF
        HOUSTON LT 986 HOUSTON HEIGHTS ANNEX MAP REF:MAP 5259D


        Upon full execution of a contract for sale and purchase of the Property and court approval, all

rights and obligations of this Agreement will automatically extend through the date of the actual closing

of the sales contract. Trustee and Broker acknowledge that this Agreement does not guarantee a sale.

This Property will be offered to any person without regard to race, color, religion, sex, handicap, familial

status, national origin, or any other factor protected by federal, state, or local law. Trustee certifies and

represents that she/he/it is legally entitled to convey the Property and all improvements.


        Price: The starting listing price of the property will be: $_______. If there are no acceptable offers

after 15 days, the list price will be reduced 5% and will reoccur every 15 days until the listing expires or if

an acceptable offer is received.


        Brokers Obligations: Broker will assist the Trustee to make commercially reasonable efforts to

procure the consent and agreement of the senior mortgagee (“Secured Creditor”), if necessary due to a

short sale or insufficiency of the net proceeds of sale, to:


    a. procure a purchaser for the Real Property with the best qualified offer during a public sale.
    b. Release its lien with respect to the Property; and
        Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 7 of 29



    c. Agree to a 11 U.S.C. § 506 surcharge to (x) pay our fee and expenses, any commission payable to
       the local real estate broker and all other fees and expenses associated with the sale, and
       (y) provide a carve‐out for the benefit of allowed unsecured creditors of the estate.

Brokers Duties: Broker duties will include but will not be limited to the following services;


       Researching the real estate, running title and lien searches to identify creditors for resolution and
        any title issues.
       Advising the trustee of any issues and discuss potential resolutions.
       Conducting the resolutions under the trustee’s direction.
       Assisting the trustee in the collection of documents and information for employment.
       Making and identifying the correct contact with any secured creditors where applicable.
       Notifying the secured creditor of the upcoming sale and identifying servicer requirements.
       Assisting the trustee in establishing market value and negotiating with the Servicer an acceptable
        sales price and establishing a carve‐out, if necessary.
       Development of online marketing, email campaign and full nationwide marketing services.
       Conducting an online sale.
       Use of the BK Global technology platform.
       Assist the trustee in the review of all offers and coordinate the final documentation of the offer
        accepted by the trustee.
       Managing contract requirements such as inspections, appraisals and HOA applications.
       Coordinating closings and assisting the trustee in the collection of required information for court
        filing.
       Closing the transaction and ensure the estate has received the appropriate funds.

    Local Listing Brokers Obligations: Broker will select a Local Listing Broker to co‐list the property and

provide limited services. Trustee will retain both Broker and the Local Listing Broker to market the

Property for sale to the public under a separate listing agreement.


    Local Listing Brokers Duties: Local Listing Brokers duties will include but will not be limited to the

following services;


       Inspecting the property and completing a broker’s price opinion.
       Listing the property in the multiple listing service (MLS).
       Posting a for sale sign in the yard and coordinating showings.

    Trustee Obligations: In consideration of Broker’s obligations, Trustee agrees to:


    a) Cooperate with Broker in carrying out the purpose of this Agreement
    b) Assist the Broker as needed in obtaining the keys to the Property and make the Property available
       for Broker to show during reasonable times.
        Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 8 of 29



    c) File all court motions and documents in a timely manner to ensure a successful sale.
    d) Advise Broker of any special issues our court requirements.

    Compensation: 6% Real Estate Commission will be paid out of the proceeds off the sale and is due

and paid at closing. The commission will cover the costs of the Broker, Local Listing Broker and Buyers

Broker. The commission will be paid as follows:


       2% Broker
       2% Local Listing Broker
       2% Buyers Broker
    Term of Agreement: The term of this Agreement will commence when signed by the Trustee and the

court approves it. This Agreement will automatically terminate upon the closing of the sale of the

Property, or it may be terminated by either party for any or no reason after 180 days from

commencement. In addition, this Agreement will be terminated if the Trustee files a Report of No

Distribution, files a Notice of Abandonment of the subject property, or submits a Trustee’s Final Report to

the Office of the United States Trustee.


        Broker acknowledges and agrees that (a) the Trustee is not executing this Agreement in an

individual capacity, but solely as trustee of the estate, (b) Broker does not and will not have any right or

claim with respect to the estate and (c) Brokers sole recourse for payment of real estate commission, fees

and expenses will be paid at closing with court approval.


        This Agreement constitutes our complete agreement on this matter and supersedes all prior

agreements and representations concerning the same. It may not be modified or amended except in a

writing signed by both parties.
           Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 9 of 29



                           (the remainder of this page is left intentionally blank)


The effective date of this agreement is __________________.


BROKER:




By:                                         Acknowledged and agreed as of the date set forth above.

      Patrick Butler, Broker‐in‐Charge


TRUSTEE:




                                            Acknowledged and agreed as of the date set forth above.

Randy Williams, not individually but solely as Trustee in the referenced matter.
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 10 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 11 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 12 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 13 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 14 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 15 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 16 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 17 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 18 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 19 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 20 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 21 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 22 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 23 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 24 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 25 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 26 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 27 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 28 of 29
Case 19-36089 Document 29 Filed in TXSB on 12/12/19 Page 29 of 29
